Exhibit 10.39

RESOLUTION

OF THE

PENSION COMMITTEE

OF

ACE LIMITED

WHEREAS, the ACE Limited Pension Committee (“Pension Committee”) has been
delegated the authority to amend, with certain exceptions, the ACE Limited
retirement plans; and

WHEREAS, the ACE Limited Supplemental Retirement Plan (“Plan”) provides for
payment of benefits at “retirement,” which the Pension Committee has defined as
the later of age 55 or at termination of employment with ACE Limited, except in
the case of participants with small sums; and

WHEREAS, the Plan also permits participants to choose from an array of
distribution options ranging from single sum distributions to periodic
distributions; and

WHEREAS, both the timing and form of the distributions from the Plan differ
considerably from the corresponding ACE USA Supplement Retirement Savings Plan,
which pays all benefits in a single sum in January following termination of
employment; and

WHEREAS, the additional distribution alternatives increases the complexity of
administering the Plan and, in addition, creates additional administrative
difficulties when ACE employees transfer between Bermuda and the United States;
and

WHEREAS, the Pension Committee desires to simplify the administration of the
Plan and to ease administrative difficulties for employees transferring between
the United States and Bermuda and change the timing and form of the distribution
alternatives to match the ACE USA Supplemental Retirement Savings Plan
provisions.

NOW THEREFORE BE IT

RESOLVED, that the Plan is amended as follows:

Second Amendment to the ACE Limited Supplemental Retirement Plan

1. Exhibit A is amended to read as follows:

1. For all participants who were active employees during 2007, distributions
under the ACE Limited Supplement Retirement Plan will be made in a single sum in
the January



--------------------------------------------------------------------------------

following the participant’s termination of employment Employers and Related
Companies, but for amounts subject to Internal Revenue Code section 409A, only
to the extent permitted by section 409A.

2. For all participants who terminated prior to 2007, the previous rules and
regulations as promulgated in the previous version of Exhibit A and by the
Committee shall remain in effect, as will their elections as to distributions
and forms of payment made pursuant to the previous version of Exhibit A, but for
amounts subject to Internal Revenue Code section 409A, only to the extent
permitted by section 409A.